Citation Nr: 0815505	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability, claimed as secondary to right arm gunshot wound 
residuals.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound, right (major) medial upper arm 
and shell fragment wound (SFW) to the right upper arm 
antecubital fossa with retained metallic foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1966 to June 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from April 2003 and 
November 2005 rating decisions by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 2005, the Board remanded the issue of 
secondary service connection for left arm disability for 
issuance of a statement of the case.  The veteran 
subsequently perfected that issue on appeal.  In March 2008, 
the veteran provided testimony at a Travel Board hearing 
before the undersigned; a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  In a written statement submitted to the undersigned at 
the hearing in March 2008, the veteran requested to withdraw 
his appeal seeking service connection for a left arm 
disability, claimed as secondary to right arm gunshot wound 
residuals.

2.  The veteran's service-connected residuals of a gunshot 
wound, right (major) medial upper arm and SFW to the right 
upper arm antecubital fossa with retained metallic foreign 
bodies, is manifested by symptoms of pain and weakness, 
consistent with no more than moderately severe Muscle Group V 
injury; compensable limitation of forearm motion or ankylosis 
of the elbow is not shown.


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal seeking 
service connection for a left arm disability, claimed as 
secondary to right arm gunshot wound residuals, the Board 
does not have jurisdiction to consider such matter.  38 
U.S.C.A. §§ 7104(a), 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  A rating in excess of 30 percent for the service-
connected residuals of gunshot wound, right (major) medial 
upper arm and SFW to the right upper arm antecubital fossa 
with retained metallic foreign bodies, is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 
5305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Arm Disability, Claimed as 
Secondary to Right Arm Gunshot Wound Residuals

Given the veteran's expressed intent to withdraw the appeal 
seeking service connection for left arm disability, claimed 
as secondary to right arm gunshot wound residuals, there is 
no reason to belabor the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA) in this matter.

In a written statement submitted at the hearing in March 
2008, the veteran indicated that he wished to withdraw his 
appeal seeking service connection for left arm disability, 
claimed as secondary to right arm gunshot wound residuals.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under 38 U.S.C.A. § 511 is subject to a 
decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.202, the Board may dismiss any appeal which 
fails to allege error of fact or law in the matter before the 
Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw 
an appeal at any time prior to the issuance of a final Board 
decision on the matter.

Here, the veteran withdrew his appeal seeking service 
connection for a left arm disability, claimed as secondary to 
right arm gunshot wound residuals in writing in March 2008.  
Accordingly, there is no allegation of error of fact or law 
before the Board in this matter.  Hence, the Board does not 
have jurisdiction to consider an appeal in the matter, and 
the appeal in this matter must be dismissed.

II.  Increased Rating for Right Arm Gunshot Wound Residuals

VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran was advised of VA's duties to notify and assist 
in the development of the claim in a letter dated in June 
2005, prior to the rating decision on appeal.  The letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The letter 
specifically informed the veteran to submit any pertinent 
evidence in his possession; it also informed him of the 
evidence that would be pertinent and that he should either 
submit such evidence or provide the identifying information 
and any authorization necessary for the RO to obtain the 
evidence on his behalf.  He has had ample opportunity to 
respond and supplement the record.  A July 2006 letter 
advised the veteran of the criteria governing effective dates 
of awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), however effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.  The claim was readjudicated following 
the complying notice.  See February 2007 statement of the 
case.

In Vazquez-Torres v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims outlined the specific 
notice that must be provided to veterans seeking an increased 
rating.  While the June 2005 VCAA notice in this matter, 
provided only part of the notice required by Vazquez-Torres 
(the veteran was advised he needed to show the disability had 
increased in severity and to submit/identify medical records 
showing increased disability/symptoms, statements from 
individuals noting his symptoms, and his own description of 
the symptoms of the disability), he is not prejudiced by such 
notice defect, as his testimony at the Travel Board hearing 
reflects that he has ample knowledge of the criteria for 
rating his GSW residuals, and that to establish entitlement 
to an increased rating he should show an adverse impact of 
the disability on his ability to work/function. 

The veteran's pertinent treatment records have been secured.  
The RO arranged for several VA examinations.  The veteran has 
not identified any pertinent evidence that remains 
outstanding, and has testified that his symptoms remain 
essentially as noted on the last VA examination.  VA's duty 
to assist is met. Accordingly, the Board will address the 
merits of the claim.

Factual Background

While serving in Vietnam in 1967, the veteran sustained a 
gunshot wound to his right elbow and was hospitalized for six 
days in December 1967.  His sutures were removed two weeks 
after the injury, and he returned to his regular duty.  

Service connection for residuals of a GSW, right (major) 
medial upper arm and a SFW right upper arm antecubital fossa 
with retained metallic foreign bodies was ultimately granted 
in August 1978.  An initial 20 percent rating was assigned.

A July 2002 rating decision increased the rating for the GSW 
residuals to 30 percent.  The veteran contends that the 
disability warrants a rating in excess of 30 percent. 

On June 2002 VA examination, the veteran complained of 
increased pain and weakness in the right elbow, made worse 
with activity such as mowing grass, raking leaves, or 
shoveling snow.  He took Aspirin for the pain.  Examination 
of the right upper extremity revealed scars around the right 
elbow in the antecubital area.  There was a 1-inch scar that 
was the entrance wound for the missile.  There was a 4-inch 
scar on the medial side of the arm, three inches above the 
antecubital area, that was the exit wound.  There was a small 
1-inch scar above that area.  The right elbow itself easily 
flexed from 0 degrees to 150 degrees, with 90 degrees of 
pronation and 90 degrees of supination.  The motion was 
without pain and without weakness.  The circumference of the 
right arm was 14.5 inches and the circumference of the left 
arm was 14 inches.  The circumference of both forearms was 12 
inches.  There was no weakness noted in either extremity.  
There was mild scar tissue noted on the triceps muscle above 
the right elbow adjacent to the area of the wound.  The 
veteran complained of numbness of the right thumb tip on the 
ulnar side for the past year.  The examiner saw no weakness 
in the muscles of the hand. There was a negative Tinel over 
the median and ulnar nerves of the right upper extremity.  X- 
rays of the right elbow from March 2002 showed a few small 
foreign bodies in the soft tissues above the right elbow.  
The elbow joint itself was normal with no evidence of 
arthritis.  The elbow had no lack of endurance or 
coordination.

The final diagnosis was that of status following gunshot 
wound to the right medial upper arm and antecubital area with 
a few small, retained foreign bodies.  There was mild 
residual scar tissue involving the triceps but that did not 
limit motion.  The examiner also noted that he did not find 
any significant motor weakness or nerve loss, and concluded 
that there was no significant disability noted.

The veteran was re-examined by the same VA doctor again in 
March 2003.  It was noted that his complaints included nerve 
damage in his right arm.  He reported pain in the right elbow 
and pointed to an area 2 inches above the olecranon over the 
medial aspect of the triceps muscle.  There was no local 
swelling or tenderness.  Physical examination of the right 
upper extremity revealed no swelling and no crepitus with 
motion.  There was no local tenderness over the joint itself.  
The right elbow easily flexed from 0 to 150 degrees without 
pain or weakness.  Further, pronation and supination of 90 
degrees in either direction was noted to be without pain or 
weakness.  The examiner explained that the foreign bodies 
were above the joint itself and there was no evidence of 
arthritis on examination or on X-rays.  There was no evidence 
of nerve loss in the right hand; sensation was intact.  There 
was a negative Tinel sign over the ulnar nerve at the medial 
elbow and over the radial and median nerves at the wrist.  
The diagnoses included: complaint of damage in the right 
elbow with no objective findings on examination and no 
disability noted; complaint of foreign bodies and traumatic 
arthritis of the right elbow secondary to a gunshot wound 
with no objective findings of arthritis on examination and no 
disability noted; complaint of nerve damage in the right arm 
due to gunshot wound with no objective findings on 
examination and no disability noted.

In October 2005, the same VA physician again examined the 
veteran.  The examiner noted that "18 months ago his right 
biceps tendon 'let go' at its insertion on the anterior 
antecubital area of the right elbow."  On examination, the 
right elbow easily flexed from 0 to 150 degrees without pain, 
but with moderate weakness because of loss of the right 
biceps function.  Pronation and supination were full, with no 
weakness or pain.  The diagnosis was status following gunshot 
wound to the right medial arm anterior elbow, with a few 
small retained foreign bodies.  There is no arthritis of the 
right elbow.  "He has had a significant rupture of the 
biceps tendon insertion on the forearm that, more likely than 
not, is secondary to the gunshot wound....There is moderately 
severe loss of group V on his dominant side."

At the hearing before the undersigned, the veteran reported 
that his right arm condition had not changed significantly 
since the October 2005 VA examination.  He testified 
extensively about the right arm biceps tendon rupture.



Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected residuals of a right (major) 
medial upper arm GSW and SFW to the medial upper arm 
antecubital fossa with retained metallic foreign bodies, are 
rated under Code 5305 (for Muscle Group V injury).  Code 5305 
provides a 10 percent rating for moderate injury to the 
flexor muscles (biceps) of the elbow.  The current (30 
percent) rating contemplates moderately severe muscle injury; 
a 40 percent rating requires severe injury.  38 C.F.R. § 4.73 
(2007).

Under 38 C.F.R. § 4.56, "moderately severe" disability 
results from a through and through or deep penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  The record must show 
evidence of hospitalization for a prolonged period for 
treatment of wound and consistent complaints of cardinal 
signs and symptoms of muscle disability such as loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings should include evidence of 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

"Severe" disability results from a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The record must show 
evidence of hospitalization for a prolonged period for 
treatment of wound and consistent complaints of cardinal 
signs and symptoms of muscle disability, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include evidence of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; loss of deep fascia or muscle 
substance on palpation or soft flabby muscles in wound area; 
abnormal swelling and hardening in contraction.  In addition 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.

The Board finds no basis for concluding that the veteran's 
service-connected residuals of a right medial upper arm GSW 
with SFW to the right medial upper arm antecubital fossa with 
retained metallic foreign bodies, are more than moderately 
severe in degree.  There is no evidence of consistent 
complaints of more than moderately severe cardinal signs and 
symptoms of muscle disability , such as loss of power, 
weakness, lowered fatigue threshold, fatigue-pain, impairment 
of co-ordination, or uncertainty of movement.  There is no 
evidence of ragged, depressed and adherent scars; loss of 
deep fascia or muscle substance or soft flabby muscles in 
wound area; abnormal swelling and hardening in contraction.  
While the recent VA examination found moderate weakness of 
the biceps muscle on flexion, there was no associated pain or 
loss of coordination, and no nerve damage has been 
identified.  The examiner specifically characterized the 
disability of muscle group V as "moderately severe."  The 
record provides no basis for finding a greater degree of 
disability.  The Board notes the veteran's testimony 
regarding his right biceps tendon rupture; however, the 
evidence does not show that this additional pathology has 
resulted in symptoms, signs, or impairment consistent with 
severe muscle injury (as discussed above).

Consequently, the criteria for a rating in excess of 30 
percent for the service-connected residuals of a right medial 
upper arm GSW with SFW to the right medial upper arm 
antecubital fossa with retained metallic foreign bodies are 
not met, and the preponderance of the evidence is against the 
veteran's claim.  In reaching this determination, the Board 
acknowledges that VA is required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue.  That doctrine does not 
apply in this case because the preponderance of the evidence 
is against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

As the Board has no jurisdiction in such matter, the appeal 
seeking service connection for a left arm disability, as 
secondary to right arm gunshot wound residuals, is dismissed 
without prejudice.

A rating in excess of 30 percent for residuals of gunshot 
wound, right (major) medial upper arm and SFW to the right 
medial upper arm antecubital fossa with retained metallic 
foreign bodies is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


